         Case 6:19-cv-00532-ADA Document 12 Filed 10/07/19 Page 1 of 2



                                  United States District Court
                                   Western District of Texas
                                        Waco Division

 Uniloc 2017 LLC                                §
                                                §
               Plaintiff                        §
                                                §
 v.                                             §        Case No. 6:19-cv-532-ADA
                                                §
 Apple Inc.,                                    §
                                                §
               Defendant                        §        Jury Trial Demanded
                                                §
                                                §

                             NOTICE OF READINESS FOR INITIAL
                             CASE MANAGEMENT CONFERENCE

       Plaintiff Uniloc 2017 LLC files this Notice of Readiness for an Initial Case Management

Conference, pursuant to the Court’s Standing Order.

       Defendant Apple Inc. filed its answer to original complaint for patent infringement on

October 3, 2019. Dkt. 9.

       There are currently no pending motions or related cases in this District.

       Dated: October 7, 2019



                                                            Respectfully Submitted,
                                                            By: /s/William E. Davis, III
                                                            William E. Davis, III
                                                            Texas State Bar No. 24047416
                                                            bdavis@bdavisfirm.com
                                                            Debra Coleman
                                                            Texas State Bar No. 24059595
                                                            dcoleman@bdavisfirm.com
                                                            Christian Hurt
                                                            Texas State Bar No. 24059987
                                                            churt@bdavisfirm.com
                                                            Edward Chin
                                                            Texas State Bar No. 50511688

NOTICE OF READINESS FOR CASE MANAGEMENT CONFERENCE
                                    PAGE 1 OF 2
         Case 6:19-cv-00532-ADA Document 12 Filed 10/07/19 Page 2 of 2



                                                           echin@bdavisfirm.com
                                                           Ty Wilson
                                                           Texas State Bar No. 24106583
                                                           Twilson@davisfirm.com

                                                           DAVIS FIRM
                                                           213 N. Fredonia Street, Suite 230
                                                           Longview, Texas 75601
                                                           T: (903) 230-9090
                                                           F: (903) 230-9661


                                                           Counsel for Plaintiff Uniloc 2017
                                                           LLC



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on this 7th day of October 2019, all counsel of record who
are deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5(b)(1). Any other counsel of record
will be served by a facsimile transmission and/or first class mail.
                                                              /s/ William E. Davis, III
                                                              William E. Davis, III




NOTICE OF READINESS FOR CASE MANAGEMENT CONFERENCE
                                    PAGE 2 OF 2
